DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of
New search was made and art was found to Ragno which teaches a method and system for automated incident response that includes receiving a call from a caller about an incident, such as an emergency, obtaining information from the caller about the incident, selecting one or more appropriate screens in sequence via a presentation device based on the information provided from the caller, wherein the sequence of appropriate presentations corresponds to an appropriate response to the emergency, and providing response instructions to the caller or other parties based on information presented, wherein the one or more presentations are stored in an accessible data repository, see abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas U.S. PAP 2017/10188216 in view of Ragno U.S. PAP 2009/0296898.
Regarding claim 1 Koskas teaches a method of requesting an emergency service ( a personal emergency saver system or device, in particular for persons carrying mobile communication devices, and a method for using the device or system in order to obtain assistance in emergency situations, see abstract), comprising: 
In response to determining that no further triage prompts are to be presented, formatting each of the selections in a message to an emergency response center, the formatting structuring data within the message for use by the emergency response center (In case the user says “SOS” the system will enter “emergency mode”, all data the communication device can gather from more sensors will be gathered and sent to the server 26, see par. [0033]; Server 26 analyzes in step 224 the received data and classified and categorized the emergency situation in step 226, see par. [0047]); 
transmitting the formatted message to the emergency response center ( In step 228 details about the emergency situation are routed to the relevant call-center(s) 30 for further treatment of the event, see par. [0047]; );
and establishing a communication session between the requester and the emergency response center (In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]; When server 26 decides in a high probability that there is an emergency situation the server may automatically establish a call-phone with one or more relevant call-center representative, see par. [0051]).
However Koskas does not teach in response to receiving from a requester a request for emergency services, sequentially retrieving sets of triage prompts, each triage prompt including at least a question having one or more prepopulated responses; Causing to be sequentially presented, the sets of triage prompts; Receiving respective selections for the sets of triage prompts, each selection including one or more of the prepopulated responses to the at least the question; Based at least in part on the respective selections, determining that no further triage prompts are to be presented.
IN the same field of endeavor Ragno teaches method and system for automated incident response that includes receiving a call from a caller about an incident, such as an emergency, obtaining information from the caller about the incident, selecting one or more appropriate screens in sequence via a presentation device based on the information provided from the caller, see abstract.
Ragno teaches in response to receiving from a requester a request for emergency services ( a user, such as a 911 operator, receives a communication from a caller such as via a telephone call, see par. [0031]), sequentially retrieving sets of triage prompts ( step S120, where, in case the call is an emergency call, the user obtains information from the caller about the emergency. For example, the user may ask the question "Are you having difficulty breathing?" or "Is there an intruder in your house?", see par. [0031]), each triage prompt including at least a question having one or more prepopulated responses (once the previous presentation has been selected to correct the error, control continues to step S130 in order to select a presentation that actually corresponds to the emergency at hand, on the basis of the information provided by the caller. Furthermore, the various presentations may be designed to appear sequentially, and moving to one presentation to the next may, for example, only be accomplished by answering "yes" or "no" to questions prompting the user, see par. [0033]);
Causing to be sequentially presented, the sets of triage prompts (The presentation of the protocols and questions are automatically logical and in the necessary structured sequence, see par. [0047]);
Receiving respective selections for the sets of triage prompts, each selection including one or more of the prepopulated responses to the at least the question (Once the instructions presentations are provided to the caller, control continues to step S120, where more information may be obtained from the caller. For example, such information may be a response to the question "Is his chest rising?" Depending on the answer to this question, control continues to step S130, where another screen is selected in order to assist the caller, see par. [0034] and figure 5A);
Based at least in part on the respective selections, determining that no further triage prompts are to be presented (during step S140, the selected presentation is correct, such as a screen that corresponds to the actual emergency of the caller, then control continues to step S160, where any information or instructions provided in the presentation are relayed back to the caller by the user in order to deal with the emergency, see par [0034];  On the basis of the emergency selected and the instructions of the emergency response scenario presented to the user, the user may also determine whether to send, for example, an ambulance to the location of the caller and/or indicate the need for basic life support, see par. [0032]).
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Ragno for the benefit of providing a system of automated incident response that includes features for providing a dispatch operator with instructions pertaining to the specific incident in an efficient manner, see par. [0022]).

Regarding claim 2 Koskas teaches the method of claim 1, further comprising at least one of retrieving or receiving an indication of a preferred language of the requester, and wherein each of the triage prompts are in multiple languages and wherein the one or more retrieved triage prompts are retrieved based on the preferred language of the requester (the subscriber of mobile communication device 22 may have the option to report about an emergency situation by an audio recording in any language, preferably, in his mother tongue language, see par. [0034]).
Regarding claim 3 Koskas teaches the method of claim 2, wherein the requester is communicatively coupled to a network and wherein the preferred language of the requester is retrieved from requester information stored on at least one of the network or a user device (the subscriber's personal profile (e.g. the subscriber's nationality, gender, age, behavioral profile etc.), see par. [0047]).
Regarding claim 4 Koskas teaches the method of claim 2, wherein the preferred language of the requester is provided by the requester in the received request ( call-center regarding an emergency situation where one side in the communication can send its information in his desired language, see par. [0013]).
Regarding claim 6 Koskas teaches the method of claim 1, further comprising preparing the selection for formatting, by translating selections from a preferred language of the requester to a preferred language of the emergency response center (in accordance with some embodiments of the present invention the notification about an emergency situation to the relevant emergency call-center 30 can be translated from the subscriber's recorded message, into the local language, see par. [0034]).
Regarding claim 7 Koskas teaches the method of claim 6, wherein preparing the selections further includes determining a location of the requester, the location of the requester to be included in the message (adding the subscriber's details, his current location and additional details that can help categorize the emergency situation and provide a full “picture”, see par. [0034]).
Regarding claim 8 Koskas teaches the method of claim 7, wherein the message includes the preferred language of the requester (desired language, see par. [0013]).

Regarding claim 10 Koskas teaches the method of claim 1, wherein the communication session includes one or more automated translation services (in accordance with some embodiments of the present invention the notification about an emergency situation to the relevant emergency call-center 30 can be translated from the subscriber's recorded message, into the local language, see par. [0034]).
Regarding claim 11 Koskas teaches the method of claim 1, wherein the communication session includes at least one of textual communication and voice communication (the subscriber can send a voice and/or text message in step 222 about his emergency situation, see par. [0047]).
Regarding claim 12 Koskas teaches an emergency service request method (a personal emergency saver system or device, in particular for persons carrying mobile communication devices, and a method for using the device or system in order to obtain assistance in emergency situations, see abstract), comprising: 
In response to determining that no further triage prompts are to be presented, preparing a message in an emergency message format of an emergency response center, the message including at least a portion of the responses of the requester (In step 248 if a situation is classified as an emergency the system and method of the present invention goes to mode 3 in step 206. In step 250 the server receives continuous information from the sensors of the subscriber's communication device. In step 252 voice and pictures (and other sensors) are received by the server 26 recorded and stored in the server's database for further processing and analysis. In step 254 details about the emergency situation are updated and sent to the server 26. In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]); 
And initiating a communication session between the requester and the emergency response center using the prepared message (In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]).
However Koskas does not teach selecting among a plurality of sequences of triage prompts to be presented to a requester, at least a portion of the selecting being based at least in part on responses of the requester to the triage prompts, wherein each of the triage prompts includes a prepopulated response; causing the selected sequences to be presented to the requester; based at least in part on the responses of the requester, determining that no further triage prompts are to be presented;
IN the same field of endeavor Ragno teaches method and system for automated incident response that includes receiving a call from a caller about an incident, such as an emergency, obtaining information from the caller about the incident, selecting one or more appropriate screens in sequence via a presentation device based on the information provided from the caller, see abstract.
Ragno teaches selecting among a plurality of sequences of triage prompts to be presented to a requester, at least a portion of the selecting being based at least in part on responses of the requester to the triage prompts ( step S120, where, in case the call is an emergency call, the user obtains information from the caller about the emergency. For example, the user may ask the question "Are you having difficulty breathing?" or "Is there an intruder in your house?", see par. [0031]; Once the instructions presentations are provided to the caller, control continues to step S120, where more information may be obtained from the caller. For example, such information may be a response to the question "Is his chest rising?" Depending on the answer to this question, control continues to step S130, where another screen is selected in order to assist the caller, see par. [0034] and figure 5A)), wherein each of the triage prompts includes a prepopulated response (once the previous presentation has been selected to correct the error, control continues to step S130 in order to select a presentation that actually corresponds to the emergency at hand, on the basis of the information provided by the caller. Furthermore, the various presentations may be designed to appear sequentially, and moving to one presentation to the next may, for example, only be accomplished by answering "yes" or "no" to questions prompting the user, see par. [0033]);
causing the selected sequences to be presented to the requester (The presentation of the protocols and questions are automatically logical and in the necessary structured sequence, see par. [0047]);
Based at least in part on the responses of the requester, determining that no further triage prompts are to be presented (during step S140, the selected presentation is correct, such as a screen that corresponds to the actual emergency of the caller, then control continues to step S160, where any information or instructions provided in the presentation are relayed back to the caller by the user in order to deal with the emergency, see par [0034];  On the basis of the emergency selected and the instructions of the emergency response scenario presented to the user, the user may also determine whether to send, for example, an ambulance to the location of the caller and/or indicate the need for basic life support, see par. [0032]).
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Ragno for the benefit of providing a system of automated incident response that includes features for providing a dispatch operator with instructions pertaining to the specific incident in an efficient manner, see par. [0022]).

Regarding claim 13 Koskas teaches the emergency service request method of claim 12, wherein the communication session is at least one of a textual communication session or a voice communication session (the subscriber can send a voice and/or text message in step 222 about his emergency situation, see par. [0047]).

Claims 5, 9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas U.S. PAP 20170188216 A1, in view of Ragno U.S. PAP 2009/0296898 A1, further in view of Tzubary WO 2019/155370 A1.

Regarding claim 5 Koskas in view of Ragno does not teach the method of claim 1, further comprising at least one of retrieving or receiving an indication of a preferred language of the requester, and wherein the one or more retrieved triage prompts are retrieved and translated into the preferred language of the requester by an automated translation service.
IN a similar field of endeavor Tzubary teaches a platform, accessible from a mobile device of a tourist to a foreign country, to access entities providing the services needed in the foreign country. The platform includes a database storing IVR templates associated with the entities, the templates having buttons with associated actions, the actions utilizing capabilities of the mobile device in service of the tourist's communication with the entity; a button word translation database storing translations of descriptive words for the buttons from one human language to another; and a browser-based visual IVR coordinator to receive a selection of the entity from the tourist and to display an IVR template associated with the entity according to the selection of the entity, according to roaming information from the mobile device and according to a predefined display language defined by the tourist, see par. [0006]. With a preferred embodiment of the present invention, the entities include at least one of: a government ministry, a private business and a public entity. Further, in accordance with a preferred embodiment of the present invention, the government ministry includes at least one of: an emergency services ministry, see par. [0011-0012].
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of improving emergency services, especially when a tourist is roaming and doesn’t know the emergency phone numbers, see par. [0055].
Regarding claim 9 Koskas in view of Ragno does not teach the method of claim 1, wherein the communication session is a rich communication service (RCS).
The applicant specification states that a chat/rich communication session (RCS) 144 can be established by the communication module 140 to allow the user, PSAP and/or others to communicate textually with each other. In the chat session, the user and PSAP can type/text messages to each other. As a rich communication session 144, the user and/or PSAP can include pictures, emoji and/or other pictographics in the communications. Additionally, the chat/RCS session 144 can include translation service(s) 146, such as by an automated computer translation service, to assist with communications between the user and PSAP, see par. [0023].
In the same field of endeavor Tzubary teaches in accordance with a preferred embodiment of the present invention, the communication is via at least one of: a navigation app, a chat app and a video app, see par. [0020]. t will be further appreciated that template 200 may have complete integration with existing social communication apps, such as cellular voice call, WhatsApp, Viber, WeChat, Line, Skype, Zalo etc, see par. [0062]. a helpdesk may be associated with chat application 132. Other applications, such as navigation app 127 and camera 128 may also have associated applications at entity 160. Entity communicator 158 may provide data of all kinds (such as video from camera 128, voice and/or text from chat application 132 and location and navigation data from navigation app 127) between smartphone 108 and entity 160 using an appropriate API, see par. [0067].
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of providing an integrated system to the user which uses existing social communication apps, see par. [0062].
Regarding claim 14 Koskas in view of Ragno does not teach the emergency service request method of claim 12, wherein the communication session is a rich communication session.
In the same field of endeavor Tzubary teaches in accordance with a preferred embodiment of the present invention, the communication is via at least one of: a navigation app, a chat app and a video app, see par. [0020]. t will be further appreciated that template 200 may have complete integration with existing social communication apps, such as cellular voice call, WhatsApp, Viber, WeChat, Line, Skype, Zalo etc, see par. [0062]. a helpdesk may be associated with chat application 132. Other applications, such as navigation app 127 and camera 128 may also have associated applications at entity 160. Entity communicator 158 may provide data of all kinds (such as video from camera 128, voice and/or text from chat application 132 and location and navigation data from navigation app 127) between smartphone 108 and entity 160 using an appropriate API, see par. [0067].
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of providing an integrated system to the user which uses existing social communication apps, see par. [0062].

Regarding claim 15 Koskas in view of Ragno does not teach the emergency service request method of claim 12, wherein the communication session includes an automated translation service that at least one of translates an input by the requester into a preferred language of the emergency response center or translates an input by the emergency response center to a preferred language of the requester.
IN a similar field of endeavor Tzubary teaches while Broadway Pizza may be located only in New York City and may have created its visual IVR 110 with its buttons in English, a Chinese tourist having set Chinese as his language may still be able to browse Broadway Pizza’s visual IVR 110, but in Chinese, using the translation information in translation database 106 gleaned from the pizza shops in China, see par. [0046]
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].
Regarding claim 16 Koskas in view of Ragno does not teach the emergency service request method of claim 12, wherein each of the triage prompts is prepared in two or more languages.
IN the same field of endeavor Tzubary teaches a database of button words in a large selection of languages, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].

Regarding claim 17 Koskas in view of Ragno does not teach the emergency service request method of claim 12, further providing an indication of a preferred language of a requester. 
IN a similar field of endeavor Tzubary teaches while Broadway Pizza may be located only in New York City and may have created its visual IVR 110 with its buttons in English, a Chinese tourist having set Chinese as his language may still be able to browse Broadway Pizza’s visual IVR 110, but in Chinese, using the translation information in translation database 106 gleaned from the pizza shops in China, see par. [0046]
It would have been obvious to one of ordinary skill in the art to combine the Koskas in view of Ragno invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].
Regarding claim 18 Tzubary teaches the emergency service request method of claim 17, wherein the one or more of the plurality of prompts are provided in one of the two or more languages based on the preferred language of a requester ( most visual IVRs may have a ‘Call Us’ or ‘Contact Us’ button and therefore, it may be relatively simple to receive a translation of the standard term in each country, see par. [0044]).
Regarding claim 19 Tzubary teaches the emergency service request method of claim 17, wherein the preferred language of the requester is based on an input provided by the requester ( a preferred language as predefined by the tourist, see par. [0050]).
Regarding claim 20 Koskas teaches the emergency service request method of claim 17, wherein the preferred language of the requester is retrieved from a user profile stored on a network communicatively a user device of the requester (the subscriber's personal profile (e.g. the subscriber's nationality, gender, age, behavioral profile etc.), see par. [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656